[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: SUMMARY JUDGMENT
The defendant claims it paid plaintiff's bill in full. The plaintiff claims it did not intend to accept the payment of an amount less than the full amount in settlement.
The issue of the intent of the parties is one of credibility that must be decided by the trier of fact. it [It] is not an appropriate issue for summary judgment.
The defendant's motion for summary judgment is denied.
Hurley, J.